Name: Commission Regulation (EEC) No 3671/86 of 1 December 1986 reintroducing the levying of the customs duties applicable to colouring matter of animal origin falling under subheading 32.04 B of the Common Customs Tariff, originating in Peru benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85
 Type: Regulation
 Subject Matter: tariff policy;  food technology;  America
 Date Published: nan

 No L 339/18 Official Journal of the European Communities 2. 12. 86 COMMISSION REGULATION (EEC) No 3671/86 of 1 December 1986 reintroducing the levying of the customs duties applicable to colouring matter of animal origin falling under subheading 32.04 B of the Common Customs Tariff, originating in Peru benefiting from the tariff preferences provided for by Council Regulation (EEC) No 3599/85 ECU ; whereas, on 27 November 1986, imports of these products into the Community originating in Peru reached the reference base in question after being charged therea ­ gainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the reference causes economic difficulties in the Commu ­ nity ; whereas, therefore, customs duties in respect of the products in question must be reintroduced against Peru, HAS ADOPTED THIS REGULATION : Article 1 As from 5 December 1986, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3599/85, shall be reintroduced on imports into the Community of the following products originating in Peru : ' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas in pursuance of Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 1 2, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule 190 % of the highest maximum amount valid for 1980 ; Whereas, in the case of colouring matter of animal origin, falling under subheading 32.04 B, of the Common Customs Tariff, the reference base is listed at 13 000 CCT heading No Description 32.04 B (NIMEXE code 32.04-30) Colouring matter of animal origin Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30. 12. 1985, p. 1 .